Title: To George Washington from John Cochran, 4 November 1780
From: Cochran, John
To: Washington, George


                        
                            Sir
                            Camp Totaway November 4th 1780
                        
                        Confident of the embarrassments your Excellency continually encounters, it is with reluctance we trouble you
                            once more with the affairs of the Hospital department. But we find ourselves so circumstanced, that it will be out of our
                            power to continue in the service, unless we are placed upon a footing more consistent with our feelings and the justice we
                            think due to us from the Public, than that upon which we now stand.
                        We find with pain in the late arrangement of our department, compared with the new establishment of the Army,
                            a difference, for which we can perceive no sufficient grounds. The Regimental Officers are established upon half pay for
                            life, while we are left without that provision, though we consider our sacrifices, in all Respects equal to theirs—Many
                            of the Gentlemen of the Hospital department have relinquished a practice, much more beneficial than any emoluments they
                            can derive in the Army and all of them would find their interest in Returning to private life. But however we may have
                            been willing to make sacrifices, while others enjoyed no greater privileges than ourselves. Our sensibility will not
                            permit us to acquiesce in a discrimination so strikingly disadvantageous. We think ourselves warranted, as well by
                            precedent, as the Rules of equality, to Consider it as an injury. In the British service where the half pay establishment
                            prevails the Medical department is included. We ask for nothing more than is customary in those services which Resemble
                            our own.
                        Your Excellency knows that, though we have been intitled to cloathing, with other Officers, we have so far from
                            deriving equal benefit, scarcely derived any from this privilege, nor is it likely in future to avail us more than it has
                            done heretofore.
                        We are not in the situation of those officers who are to Receive their salaries in specie or an equivalent,
                            nor of those who being paid like us, are entitled to a handsome compensation in future. The Comparison is on every side to
                            our disadvantage.
                        We think it our duty to inform your Excellency that if the discrimination we have mentioned continues, it
                            cannot fail to  the department. We are convinced we speak the general sense.
                        We Request your Excellency, to have the goodness, to Represent our case to the Honorable The Congress, whose
                            Justice and generosity we cannot but believe, will ultimately Redress our grievances and satisfy our Reasonable
                            expectations. We have the honor to be with the greatest Respect Your Excellency’s Most Obedient Humble servants
                        
                            John Cochran Phyn & Surgn to the Army
                            James Craik Chief Hospital Physician
                            Henry Latimer Phyn & Surgeon
                            Francis Hagan Phyn & Surgeon
                        
                    